                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                     IN THE UNITED STATES DISTRICT COURT                          October 03, 2019
                                                                                 David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

IRENA WOJCIK,                                §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §    Civil Action No. H-17-3198
                                             §
MEMORIAL HERMANN                             §
HEALTH SYSTEM,                               §
                                             §
       Defendant.                            §

                                   FINAL JUDGMENT

       Pursuant to the court’s order signed October 3, 2019 (Dkt. 51), defendant Memorial

Hermann Health System’s motion for summary judgment (Dkt. 36) is GRANTED.1 Final judgment

is entered in favor of Memorial Herman Health System.

       Signed in Houston, Texas on October 3, 2019.




                                   _______________________________________
                                                Gray H. Miller
                                       Senior United States District Judge




       1
       This order also denied plaintiff Irena Wojcik’s opposed motion to supplement summary
judgment record. Dkt. 47.
